 OPERATIVE PLASTERERS', LOCAL 179Operative Plasterers'and Cement Masons Internation-al Associationof, the United,States and Canada,Local 179, AFL-CIOandTheBertoliniBros. Co.Case 8-CD 218December 1, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by The Bertolini Bros. Co., hereinaftercalled the Employer, alleging that Operative Plaster-ers' and Cement Masons International Association ofthe United States and Canada, Local 179, AFL-CIO,hereinafter called the Plasterers, had violated Section8(b)(4)(D) of the Act. A hearing was held pursuant tonotice at Youngstown, Ohio, on September 8, 1971,before Hearing Officer Lester B. Slate. The Employer,the Plasterers, and Bricklayers, Masons, Terrazzo andTile Setters International Union, Local No. 8 Ohio,hereinafter called the Bricklayers, appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. No briefswere filed.Pursuant to the provisions of Section 3(b) of -theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, The Bertolini Bros. Co., is an Ohiocorporation with its main office in Youngstown, Ohio,where it is engaged in the application of marble, tile,terrazzo,and decorative finishes. The Employerannually receives in excess of $700,000 for such workin the Youngstown area. Since the beginning of thework involved in the instant dispute, the Employerhas received goods valued in excess of $50,000directly from points located outside the State of Ohio.We find, in agreement with the parties, that theEmployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assertjurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVED403The parties agree, and we find, that the Plasterersand the Bricklayers are labor organizations within themeaning of Section 2(5) of the Act.III.THEDISPUTEA.TheWork in DisputeThe work in dispute involves the application ofepoxy to the walls of the Youngstown UniversityPhysical Education Building, currently under con-struction,atYoungstown, Ohio, and the seedingtherein of marble chips, also known as aggregate.Employees of the Employer represented by theBricklayers currently perform this work, which thePlasterers now claims. In performing this work, theEmployer's employees represented by the Bricklayerswork hand in hand with its employees represented byInternationalAssociation ofMarble, Slate, StonePolishers, Rubbers, Sawyers, Tile, Marble and Terraz-zo Helpers, Local Union No. 44, not a party to thisproceeding. In so doing, the employees represented bytheBricklayers also known as mechanics, worktogether with employees represented by the StonePolishers on a one-to-one basis. The helper preparesthe mix, known as epoxy, and the mechanic applies itwith a trowel and performs any required seeding,which entails the manual insertion of marble chips inthe epoxy.B.Background of the DisputeThe Employer is affiliated with The MahoningValleyTileContractors, herein calledMahoningValley,which in turn is affiliated with BuildersAssociation of Eastern Ohio and Western Pennsylva-nia, herein called Builders Association. For the past 5years, the Employer has been engaged in epoxyapplication, a relatively new field in the area ofdecorative finishes. At the instant jobsite, the Em-ployer operates as a subcontractor for J. J. Coffey,herein called Coffey, which in turn is a plasteringsubcontractor for Joseph J. Bucheit Company, hereincalled Bucheit, the general contractor. The Employ-er's assignment of the disputed work to employeesrepresented by the Bricklayers is pursuant to acollective-bargaining contract, effective from May 1,1970, to April 30, 1973, between the Bricklayers, onthe one hand, and Mahoning Valley in behalf ofBuilders Association and its members, on the other.The Employer assisted in negotiating the contract andseparately signed it. The pertinent language of thecontract relative to the work assignment is set forthbelow.194 NLRB No. 61 404DECISIONSOF NATIONALLABOR RELATIONS BOARDC.TheWork StoppageOn October 23, 1970, the National Joint Board forthe Settlement of Jurisdictional Disputes awarded thestuccoing of the exterior of the Youngstown Universi-ty Physical Education Building, which it alleged to bein dispute, to the Plasterers. On June 21, 1-971, at ameeting attended by the Bricklayers, the Plasterers,Bucheit, and Coffey, but not by the Employer, thePlasterers, on the basis 'of the National Joint Boardaward, asked the Bricklayers for the assignment of thework in dispute, but was refused. On June 22 and 23,the Plasterers picketed the jobsite with the followingsign:THE BERTOLINI BROS. CO. DOES NOTABIDE BY NATIONAL JOINT BOARD'SJURISDICTIONAL JOB DECISIONDuring the picketing, several workers other thanBricklayers, including cement finishers, laborers, andsheet metal workers, refused to cross the picket line.D.Contentionsof thePartiesThe Plasterers contends that its members areentitled to the work in dispute on the basis of theNational Joint Board award. The Bricklayers and theEmployer, relying on past practice and their currentcontract, contend that the work in dispute belongs toemployees represented by the Bricklayers. The Em-ployer additionally contends that it is not subject tothe jurisdiction of the National Joint Board, and thattheNational Joint Board's award of the work indispute to the Plasterers is therefore of no effect.E.Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is a reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. It isundisputed that on June 22 and 23, 1971, thePlasterers caused a work stoppage at the Employer'sjobsite because the work in dispute had not beenassigned to employees represented by the Plasterers.The Plasterers contends that the National JointBoard award operates as a bar to a determination ofthe dispute under Section 10(k) of the Act. We findthe contention without merit, absent evidence that theEmployer or Builders Association orMahoningValley,with which' the Employer is affiliated, aresubject to the National Joint Board's jurisdiction.'Accordingly, we conclude that there is 'reasonable1In so holding, we respectfully disagree with the majority opinion of theDistrictof Columbia Court of Appeals, as announced inPlasterers LocalUnion No 79 v N LR B. (Southwestern ConstructionCo),440 F.2d 174(1970) settingaside 172 NLRB No 171,cert granted401 U S. 973 (1971)Lathers UnionLocal 104, The Wood Wire and Metal LathersInternationalUnion,AFL-CIO (The Elaine Petty Company),186 NLRB No 70.cause to believe that a violation of Section 8(b)(4)(D)has occurred, and that the dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.2F.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. Thefollowing are the factors relied on by the parties to thedispute in support of their respective claims:1.Collective-bargaining contractsThe current contract between the Bricklayers andthe Employer, as an affiliate of Mahoning Valley andBuilders Association,assignsthe following work toemployees represented by the Bricklayers:All bedding for preparation, laying or setting ofthemetal or wooden strips and grounds wheremosaic and terrazzo is to be applied, or anysubstitute that is applied under the same methodasmosaic or terrazzo, shall be the work of themosaic and terrazzo workers. All terrazzo finished(rustic) or rough washed for interior or exterior ofbuilding, or any substitute that is applied underthe same methodas mosaicor terrazzo, shall be setby mosaic and terrazzo workers.All formulatedresinousdecorative architectural finishes shall alsocome under thissection.[Emphasis supplied.]2.Company, area, and industry practiceThe Employer has engaged in epoxy application forthe past 5 years, employing employees represented bythe Bricklayers for this work. Within the Youngstownarea; the Employer has made several work assign-ments to the Bricklayers involving work essentiallysimilar to the work in dispute. According to evidencesubmitted by the Plasterers, Ostrum Corp., a subcon-tractor for Coffey, has assigned epoxy-type work inOhio and Pennsylvania, to the Plasterers, andthePlasterersare performing epoxy work in other parts ofthe United States.3.Employee training and skills andefficiency of operationsThe Employer's epoxy work is performed under thegeneral supervision of H. B. Fuller, with whom theEmployer has an exclusive franchise for its use, andwho occasionally sends one of its representatives to a2 In view of our determination herein,we find it unnecessary to resolveconflicting evidence as to whether the term "stucco"properly embraces theterm "epoxy," or whether, as the Employer contends the National JointBoard award was a nullity because it allegedly issued before theEmployer's assignment of the work in dispute. OPERATIVE PLASTERERS', LOCAL 179given jobsite on which the Employer is working inorder to ensure the proper application of the epoxy.Evidence submitted by the Employer indicates thatthe epoxy application work at the instant jobsite canbe performed more efficiently by utilizing employeesrepresented by the Bricklayers, in view of their greaterfamiliarity and experience with its application. Ittakes approximately 2 to 3 weeks for a mechanic tolearn to apply epoxy under expert supervision, and itmay take up to 6 months of training before amechanic can complete a job independent of anysupervision.The Bricklayers has several trainingprograms covering the disputed work. The Plasterersintroduced evidence that it is operating a job corpstraining program in seven centers throughout theUnited States, that the training is of approximately 1year's duration, and that one phase of the training isthe application of epoxy.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, includ-ing the current contract which in effect assigns thework in dispute-to the Employer's employees repre-sented by the Bricklayers, the absence of a counter-vailing contract or assignment thereof to members ofthePlasterers,and evidence indicating that theemployees represented by the Bricklayers are welltrained to perform this work and do so in an efficient,economical, and satisfactory manner, we concludethat the Employer's assignment of the work in disputeto employees represented by the Bricklayers shouldnot be disturbed.We shall therefore determine thedispute before us by awarding the work of applyingepoxy and marble chips to the Youngstown Universi-405ty Physical Education Building to the employeesrepresented by the Bricklayers, but not to that Unionor its members. This determination is limited to theparticular controversy giving rise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings, the National Labor RelationsBoard hereby makes the following determination ofdispute:1.Employees represented by Bricklayers, Masons,Terrazzo and Tile Setters International Union, LocalNo. 8 Ohio, are entitled to perform the work ofapplying epoxy and marble chips to the YoungstownUniversity Physical Education Building, at Youngs-town, Ohio.2.OperativePlasterers'and Cement MasonsInternational Association of the United States andCanada, Local 179, AFL-CIO, is not and has notbeen entitled, bymeans proscribed by Section8(b)(4)(D) of the Act, to force or require The BertoliniBros. Co. to assign the above work to employees thatit represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Operative Plasterers'and Cement Masons International Association of theUnited States and Canada, Local 179, AFL-CIO,shall notify the Regional Director for Region 8, inwriting,whether they will or will not refrain fromforcing or requiring The Bertolini Bros. Co., by meansproscribed by Section 8(b)(4)(D), to assign the workin dispute to employees represented by the Plasterersrather than to employees represented by the Bricklay-ers.